PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on May 4, 2000, in Lafayette County Circuit case number 2000-03CF, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.